PER CURIAM.
The Department of Agriculture and Consumer Services challenges the trial court’s certification of a class represented by Raymond A. Dellaselva and others. The plaintiffs below seek damages for trees destroyed pursuant to the citrus canker eradication program in Lee County.
We find no error in the trial court’s thorough analysis of the legal standards applicable to determining class certification. Accordingly, we affirm the trial court’s order certifying a class. In doing *1294so, we adopt the reasoning set forth in Department of Agriculture & Consumer Services v. City of Pompano Beach, 829 So.2d 928 (Fla. 4th DCA 2002), review denied, 845 So.2d 889 (Fla.2003), and Castin v. Department of Agriculture & Consumer Services, 901 So.2d 1020 (Fla. 4th DCA 2005).
Affirmed.
WALLACE and LaROSE, JJ., and THREADGILL, EDWARD F., Senior Judge, Concur.